AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the_                                 FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                     Eastern District of Washington              EASTERN DISTRICT OF WASHINGTON




             SALVADOR RUIZ-CORTEZ ,                                                                Jan 30, 2020
                                                                     )                                SEAN F. MCAVOY, CLERK
                             Petitioner                              )
                                v.                                   )       Civil Action No.
                                                                     )
                                                                     )
              UNITED STATES OF AMERICA

                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’
              Defendant’s construed Motion Under 28 U.S.C. § 2255 to vacate, set aside, or
              correct Sentence is DISMISSED (ECF No. 182 in 1:17-cr-2029-SMJ-1).
              Judgment is entered for the United States of America.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge
     on a



Date:                                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                           s/Tonia Ramirez
                                                                                          (By) Deputy Clerk
                                                                           Tonia Ramirez
